Exhibit 10.1

 

Commercial Real Estate Sale Contract

--------------------------------------------------------------------------------

 

This Contract is made effective on the date of last signature by and between

 

Trinity Life Insurance Company hereinafter called “Seller” and

US Alliance Corporation hereinafter called “Purchaser”

 

Notice Address:

                         

Seller: Purchaser:

Trinity Life Insurance Company

Dakota Capital Life Insurance Company, a corporation formed under the laws of
the state of North Dakota

Attn: Gregg Zahn

Attn: Jack Brier

7633 E. 63rd Place, Suite 230

4123 SW Gage Center Drive, Suite 240

Tulsa, Oklahoma 74133-1246

Topeka, Kansas 66604

 

Phone: 785-288-0200

   

 

1.PURCHASE AND SALE. Purchaser agrees to buy and Seller agrees to sell the real
estate ("Property") hereinafter described: SHAWNEE HILLS VILLAGE #6, BLOCK A,
Lot 3 +, BLK A LOTS 3-4 SHAWNEE HILLS VILLAGE SUB #6 SECTION 04 TOWNSHIP 12
RANGE 15, City of Topeka, Shawnee County, Kansas to include the building and
improvements located at 1303 SW First American Place, Topeka, Kansas 66604.

 

The real estate is legally described as follows: As recorded by the Shawnee
County, Kansas Register of Deeds as set forth on Exhibit B attached
hereto.            

 

2. PURCHASE PRICE. The price for the property shall be One Million Four Hundred
Thousand Dollars ($1,400,000) to include the Property referenced on Exhibit B
and the personal property listed on Exhibit A, if any. The Purchase Price was an
arms length transaction negotiated between the parties. The property had
previously been listed by a commercial real estate broker and was on the market
for (add price and dates listed).

 

3. EARNEST MONEY. The Earnest Money in the amount of Five Thousand Dollars
($5,000) shall be deposited in the trust account of the Escrow Agent upon
execution of this Contract and shall be applied toward the Purchase Price.

 

4. ESCROW AGENT AND TITLE COMPANY. The following company is hereby designated as
the Escrow Agent and Title Company:

Kansas Secured Title, 3497 SW Fairlawn Rd, Topeka, KS 66614

Attn:                             , Phone: 785 271-9352

 

5.TERMS OF PAYMENT. The Purchase Price less the Earnest Money paid in guaranteed
funds or cashier's check at closing, subject to adjustments for taxes, other
prorations, closing costs and other adjustments agreed to in writing.

 

6. CONTINGENCIES. This Contract is subject to and conditioned upon the following
Contingencies. If Purchaser is unable to satisfy the following contingencies
within the specified time period, Purchaser shall give Seller written notice on
or before end of the specified contingency period that the contingency is not
satisfied, whereupon this Contract will be terminated at Purchaser’s option, and
if terminated by the Purchaser the Earnest Money shall be refunded to Purchaser.
If Purchaser fails to give such notice, these contingencies shall be deemed
waived by Purchaser and Purchaser shall be deemed to be thoroughly acquainted
and satisfied with the available financing, leases and contracts to be
transferred at closing, and the physical condition of the property, other than
as set forth in Section 16 of this Contract.

 

 

a)

Inspection of Leases and Contracts: Within three (3) days following the full
execution of this Contract, Seller shall deliver to Purchaser a complete copy of
the Lease Agreements between Seller and The United States Government “Existing
Tenant” identified as Lease No. GS-06P-LKS51029, Topeka Kansas and Lease No.
GS-06P-LKS00310, Topeka Kansas ("Existing Tenant") dated July 31, 2016 (as may
be amended, the "Lease") together with a copy of any applicable service
contracts ("Service Contracts"), each to be provided in accordance with Exhibit
C attached hereto. Prior to the expiration of the Inspection Period (as
described below), Seller and Purchaser shall agree to the form of an Assignment,
Assumption and Amendment to Lease Agreement, wherein Seller, Purchaser, and the
Existing Tenant will agree to assignment and assumption of the Lease and Seller
shall cooperate fully and assist Purchaser in securing the appropriate Novation
Agreements with the existing Tenant for the previously mentioned Leases(the
agreement by Seller to cooperate in securing the appropriate Novation Agreements
will survive closing). Seller agrees to immediately transfer any and all rents
and other funds received from the US Government post closing pertaining to their
Leases of the property.

 

 

b)

Inspection of Real Estate: Seller shall grant Purchaser reasonable access to the
Property for the purpose of inspecting the physical condition of the property at
the Purchaser’s sole expense. Purchaser's inspection rights shall include a
commercial appraisal, confirming the Fair Market Value of the subject property
is no less than the Purchase Price, performing soil tests (provided, no soil
borings may occur without the consent of the Seller, such consent not to be
unreasonably withheld, conditioned or delayed), environmental surveys, zoning,
parking easements and right of way easements, structural, roof, mechanical,
electrical, plumbing, termite, and such other inspections as Purchaser may
reasonably request. Purchaser agrees to repair any damage to the property
arising from the inspections and to indemnify, defend and hold Seller harmless
from and against all claims, costs, demands and expenses, including without
limitation, reasonable attorneys' fees, court costs and other legal expenses,
resulting from these inspections. Purchaser's obligations imposed by this
paragraph shall survive termination of this Contract. Purchaser shall have until
5pm on November 12, 2020 to determine that the physical condition of the
property is suitable for Purchaser ("Inspection Period"). In the event that
closing occurs more than 60 days after completion of the inspections than in
that event Purchaser shall have the right to update the inspections contemplated
herein. In the event the Property does not appraise at a fair market value equal
to or greater than the Purchase Price than Purchaser shall have the absolute
right to terminate the Contract and the Earnest Money shall be immediately
returned to Purchaser. Further in the event any of the inspection results are
not satisfactory to the Purchaser than in that event Purchaser shall indicate to
the Seller the deficiencies and Seller shall be afforded the opportunity to pay
for the necessary repairs to cure the deficiency or deficiencies. Should Seller
elect not to remedy the same than Purchaser shall have the right to void this
Contract and it’s Earnest Money shall immediately be returned to Purchaser and
neither party shall have any further obligation to the other. If Purchaser fails
to terminate this Contract on or before the expiration of the Inspection Period
then Purchaser shall be deemed to have accepted the condition of the Property
and except as provided herein the Earnest Money shall be non-refundable.

 

Seller's Initials                                    Page 1 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

7. CLOSING. The closing of this sale shall be held at the office of the Escrow
Agent on or before November 16, 2020 ("Closing") and, subject to the rights of
the Existing Tenant, possession shall be delivered to Purchaser immediately
after the Closing.

 

8. Brokers. Seller and Purchaser represent and warrant to each other that they
have dealt with no brokers, finders or the like in connection with this
transaction, and agree to indemnify each other and to hold each other harmless
against all claims, damages, costs, or expenses of or for any other such fees or
commissions resulting from their actions or agreements regarding the execution
or performance of this Agreement, and will pay all costs of defending any action
or lawsuit brought to recover any such fees or commissions incurred by the other
party, including reasonable attorney’s fees.

 

9. DEADLINE FOR ACCEPTANCE. Purchaser's offer to purchase the property from
Seller shall expire if Seller has not accepted this Contract by signing and
delivering a fully executed copy to Purchaser on or before the earlier of (i)
Purchaser delivering written notice to Seller that Purchaser's offer to enter
into this Contract is withdrawn or (ii) November 9, 2020.

 

10. REPRESENTATIONS. Purchaser acknowledges that neither Seller nor any party on
Seller's behalf has made, nor do they hereby make, any representations as to the
past, present or future condition, income, expenses, operation or any other
matter or thing affecting or relating to the property, except as expressly set
forth in this Contract. PURCHASER ACKNOWLEDGES THAT, PRIOR TO CLOSING, PURCHASER
AND PURCHASER'S REPRESENTATIVES WILL HAVE FULLY INSPECTED THE PROPERTY
(INCLUDING ALL REAL PROPERTY, PERSONAL PROPERTY, FIXTURES, AND ANY SERVICE
CONTRACTS) AND THE PROPERTY INFORMATION, AND ARE, OR WILL BE, FULLY FAMILIAR
WITH THE FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL)
CONDITION THEREOF, AND THAT, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS
CONTRACT OR IN THE DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY SELLER AT
THE CLOSING, THE PROPERTY IS BEING PURCHASED BY PURCHASER IN AN "AS IS" (WITH
THE EXCEPTION OF NONDISCLOSED LATENT DEFECTS) AND "WHERE IS" CONDITION AND WITH
ALL EXISTING DEFECTS AND FAULTS AS A RESULT OF SUCH INSPECTIONS AND
INVESTIGATIONS.

 

11. EXISTING FINANCING. Unless otherwise provided in this Contract, Seller shall
make any payments required on existing mortgages or deeds of trust until
closing. The “Property” will be transferred to Seller free and clear of all
mortgage and Deeds of Trust.

 

12. PRORATIONS AND ADJUSTMENTS. The following items shall be prorated as of the
date of closing:

 

 

(a)

Rents, other than delinquent rents under the Lease. If the Lease provides for a
minimum basic rent, additional rent or expense reimbursement plus percentage
rent to be computed on the basis of a stated percentage of the tenant’s monthly
or annual revenue or volume of business, then for the purpose of prorating such
percentage rents, it shall be assumed the revenue for each month or each year
for which percentage rent is to be computed is the same as the revenue for the
last calendar month or last calendar year, as the case may be, immediately
before the close of escrow. Delinquent rents are rents which are not paid within
ten days after they are due. Delinquent rents shall not be prorated and shall
remain the property of the Seller, except that the Purchaser shall be entitled
to receive and retain all rents allowable to the period after closing. To the
extent Purchaser receives delinquent rents following the closing and provided
Purchaser has received current rents from the Existing Tenant, Purchaser shall
remit to Seller the delinquent rents received by Purchaser following the
closing.

 

 

(b)

All security deposits and lease considerations held by Seller shall be delivered
by Seller at closing (or Purchaser shall receive a credit against the Purchase
Price on the applicable settlement statement in such amount), and shall be
represented and warranted by Seller as the only security deposits or lease
considerations in its possession.

 

 

(c)

Real estate taxes and installments of special assessments for the current year.

 

 

(d)

Charges under the Service Contracts. The net balance of the foregoing
prorations, if in favor of Seller, shall be added to the cash required to be
paid by Purchaser, before closing; or, if in favor of Purchaser, shall be
deducted from such cash required. No prorations will be made of public
utilities, but, in lieu thereof, Seller will cause the respective utility
companies to read the gas, water, electric, and power meters on the morning of
closing, and will pay such invoices when rendered.

 

 

(e)

Seller and Purchaser will each pay one-half of any reasonable and customary
closing fee or charge imposed by any closing agent designated by the Title
Company.

 

 

(f)

Seller will pay the cost of recording all documents necessary to place record
title in the condition warranted by Seller in this Agreement. Purchaser will pay
the cost of recording all other documents.

 

 

(g)

Each of the parties will pay its own attorney’s fees, except that a party
defaulting under this Agreement or any closing document will pay the reasonable
attorney’s fees and court costs incurred by the nondefaulting party to enforce
its rights regarding such default.

 

 

(h)

All other costs shall be allocated by written agreement of the Parties

 

13. TITLE. Marketable fee simple title shall be conveyed at closing by special
warranty deed, subject to easements, restrictions of record and zoning
regulations. Seller shall pay at or before closing all taxes and special
assessments for prior calendar years. Purchaser shall pay current year's taxes
and special assessments subject to the proration provision of paragraph 12. At
closing, Seller shall execute a Bill of Sale and General Assignment conveying to
Purchaser the Personal Property, if any, and the Service Contracts. As
previously addressed, at closing, Seller, Purchaser and the Existing Tenant
shall execute the Lease Assignment.

 

14. TITLE INSURANCE. Seller shall deliver and pay for an owner's ALTA title
insurance policy insuring marketable fee simple title vested in Purchaser in the
amount of the purchase price as of the time and date of recordation of Seller's
Special Warranty Deed. Seller shall, as soon as possible and not later than
fifteen (7) days after the Effective Date of this Contract, cause to be
furnished to Purchaser, a current commitment to issue the policy from a title
company authorized to do business in Kansas and as referenced in Section 4.
Purchaser shall have three (3) days after receipt of the Title Commitment in
which to notify Seller in writing of any objections Purchaser has to any matters
shown or referred to in the Title Commitment. Any matters which are set forth in
the Title Commitment and to which Purchaser does not object shall be deemed to
be permitted exceptions to the status of Seller's title. With regard to items to
which Purchaser does object, Seller shall have until closing to cure the
objections. If Seller does not cure the objections by closing, this Contract
shall automatically be terminated unless Purchaser waives the objections on or
before closing. Seller shall pay for the cost of the issuance of the applicable
Owner's Policy of Title Insurance, provided, Purchaser shall be responsible for
the cost of any endorsements to be issued in connection with such Policy.

 

Seller's Initials                                    Page 2 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

15. mechanic's lien. Seller shall pay all contractors, laborers, materialmen or
suppliers for all work done or material furnished to the above property at
Seller's direction prior to closing of this Contract which might form the basis
of a mechanic's lien. Seller shall indemnify and hold Purchaser harmless from
any obligation for payment of any amounts by reason of any mechanic's lien which
may be filed for labor performed or material furnished prior to the closing of
this Contract for work performed at Seller's direction.

 

16. CONDUCT OF BUSINESS PRIOR TO CLOSING.

 

(a) Seller shall continue to maintain, repair, manage, and operate the property
in the same manner as it is now conducted, reasonable wear and tear and casualty
excepted, and shall perform all obligations under the Lease until closing and,
subject to the terms of the Lease Assignment, deliver possession of the property
to Purchaser. Except as provided in subparagraph (b) of this paragraph,
Purchaser shall have no rights with respect to the management, operation, or
conduct of the property until closing.

 

(b) Seller shall submit to Purchaser, for his approval, after the execution
hereof, any service contract or lease relating to the property which Seller
contemplates executing. Seller shall not execute any such service contract or
lease until it is first approved in writing by Purchaser. Seller, however, shall
not be required to execute a service contract or lease because it has been
submitted to Purchaser for approval and approved by him. Purchaser will not
unreasonably withhold approval of any service contracts or leases submitted to
Purchaser for approval by Seller. Seller shall not modify, extend, renew,
cancel, or surrender the Lease without Purchaser's written consent in each
instance, such consent not to be unreasonably withheld, conditioned or delayed.

 

(c) If Purchaser approves any such contract or lease, in writing, and it is
subsequently executed by Seller, an executed copy of the contract or lease shall
be deposited by Seller into the escrow.

 

Purchaser shall accept and assume all of the terms, provisions, covenants and
conditions which Seller is required to observe, perform and keep in each service
contract or lease that Purchaser approves under subparagraph (c) of this
paragraph, and which is executed by Seller. Purchaser shall indemnify and hold
Seller harmless from and against any claim, demand, or cause of action asserted
against Seller arising from a breach, violation, or failure to perform any
provision of any such contract or lease that allegedly occurs after closing.
Seller shall hold Purchaser harmless from any claim, demand, or cause of action
asserted against him arising from any breach, violation, or failure to perform
any provision of any such contract or lease that allegedly occurs before
closing.

 

17. INSURANCE; CASUALTY; CONDEMNATION; CHANGE OF CONDITION. Seller agrees to
maintain Seller's current fire and property and casualty insurance on the
property until closing. If, before closing, all or any material part of the
property is taken by eminent domain, or if a condemnation proceeding has been
filed or is threatened against the properly or any part thereof, or if all or
any material part of the property is destroyed or materially damaged before
closing, Seller shall promptly provide written notice to Purchaser of any such
event. Upon notice of such occurrence, Purchaser may reinspect the property and
may, by written notice to Seller within ten (10) days after receiving Seller's
notice, terminate this Contract. In the event the Purchaser should elect to
terminate this Contract then the Earnest Money shall immediately be refunded to
Purchaser and neither party shall have any further obligation hereunder to the
other, except as specifically set forth in this Contract. Unless this Contract
is so terminated, it shall remain in full force and effect, and Seller shall, at
closing, assign and transfer to Purchaser, all of Seller's right, title and
interest in and to any awards that may be made for any taking and any insurance
proceeds payable on account of casualty. If a non-material change in condition
occurs with respect to the property, Seller shall remedy such change before
closing. The provisions of this paragraph shall survive closing or termination
of this Contract.

 

18. FOREIGN INVESTMENT. Seller represents that Seller is not a foreign person as
described in the Foreign Investment in Real Property Tax Act and agrees to
deliver Seller's tax identification number at closing.

 

19. TERMINATION. If this Contract is terminated by either party pursuant to a
right expressly given in this Contract, Purchaser, shall be entitled to an
immediate return of the earnest money deposit, and neither party shall have any
further rights or obligations under this Contract except as otherwise stated in
this Contract.

 

20. DEFAULT AND REMEDIES. Seller or Purchaser shall be in default under this
Contract if either fails to comply with any material covenant, agreement or
obligation within any time limits required by this Contract. Following a default
by either Seller of Purchaser under this Contract, the other party shall have
the following remedies:

 

(a) If Seller defaults, Purchaser may (i) within thirty (30) days specifically
enforce this Contract and recover damages suffered by Purchaser as a result of
the delay in the acquisition of the property; or (ii) terminate this Contract by
written notice to Seller, and, at Purchaser's option, pursue any remedy and
damages available at law or in equity. If Purchaser elects to terminate this
Contract, the earnest money shall be returned to Purchaser upon written demand.

 

(b) If Purchaser defaults, Seller may (i) specifically enforce this Contract; or
(ii) terminate this Contract by written notice to Purchaser, and, at Seller's
option, either retain the earnest money as liquidated damages as Seller's sole
remedy (the parties recognizing that it would be extremely difficult to
ascertain the extent of actual damages caused by Purchaser's breach, and that
the earnest money represents a fair approximation of such actual damages as the
parties can now determine) or pursue any other remedy and damages available at
law or equity.

 

(c) If, as a result of a default under this Contract, either Seller or Purchaser
employs an attorney to enforce its rights, the defaulting party shall, unless
prohibited by law, reimburse the nondefaulting party for all reasonable
attorney's fees, court costs and other legal expenses incurred by the
nondefaulting party in connection with the default.

 

21. DISPOSITION OF EARNEST MONEY AND OTHER FUNDS AND DOCUMENTS. The company
referred to in Section 4 is hereby designated as Escrow Agent for both parties
and the Earnest Money and all documents shall be deposited with the Escrow
Agent. In the absence of written escrow instructions, and notwithstanding any
other terms of this Contract providing for forfeiture or refund of the earnest
money deposit, the parties understand that applicable Kansas real estate laws
prohibit the Escrow Agent from distributing the earnest money or other escrowed
funds or documents, once deposited, without the written consent of all parties
to this agreement. Purchaser and Seller agree that failure by either to respond
in writing to a certified letter from seller within seven days of receipt
thereof or failure to make written demand for return or forfeiture of an earnest
money deposit or other escrow funds or documents within 30 days of notice of
cancellation of this agreement shall constitute consent to distribution of the
earnest money as suggested in any such certified letter or as demanded by the
other party hereto. A party's signature on a closing statement prepared by the
Escrow Agent or Closing Agent shall constitute such consent.

 

Seller's Initials                                    Page 3 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

If a dispute arises over the disposition of funds or documents deposited with
the Escrow Agent that results in litigation, any attorney's fees, court costs
and other legal expenses incurred by the Escrow Agent in connection with such
dispute shall be reimbursed from the earnest money or from other funds deposited
with the Escrow Agent.

 

22. ENTIRE AGREEMENT AND MANNER OF MODIFICATION. This Contract, and any
attachments or addenda hereto, constitute the complete agreement of the parties
concerning the property, supersede all other agreements and may be modified only
by initialing changes in this Contract or by written agreement.

 

23. NOTICES. All notices, consents, approvals, requests, waivers, objections or
other communications (collectively "notices") required under this Contract
(except notice given pursuant to paragraph 21 of this Contract) shall be in
writing and shall be served by hand delivery, by prepaid United States certified
mail, return receipt requested, or by reputable overnight delivery service
guaranteeing next-day delivery and providing a receipt. All notices shall be
addressed to the parties at the respective addresses as set forth on page one of
this Contract, except that any party may, by notice in the manner provided
above, change this address for all subsequent notices. Notices shall be deemed
served and received upon the earlier of the third day following the date of
mailing (in case of notices mailed by certified mail) or upon delivery (in all
other cases). A party's failure or refusal to accept service of a notice shall
constitute delivery of the notice.

24. ASSIGNMENT. Purchaser may assign this Contract without the written consent
of Seller.

 

25. WEAR AND TEAR. Purchaser and Seller agree that the building is not a new
building and will have normal wear and tear.

 

26. CAPTIONS. The paragraph headings or captions appearing in this Agreement are
for convenience only, are not a part of this Agreement and are not to be
considered in interpreting this Agreement.

 

27. BINDING EFFECT. This Agreement binds and benefits the parties and their
successors and assigns.

 

28. CONTROLLING LAW. This Agreement has been made under the laws of the State of
Kansas, and such laws will control its interpretation.

 

29. SEVERABILITY. The unenforceability or invalidity of any provisions hereof
shall not render any other provision or provisions herein contained
unenforceable or invalid.

 

30. SURVIVAL. Survival. All of the terms of this Agreement, including but not
limited to paragraph 22 above, will survive and be enforceable after the Closing
Date.

 

31. TIME AND PERFORMANCE. TIME AND EXACT PERFORMANCE ARE OF THE ESSENCE UNDER
THIS CONTRACT. THIS CONTRACT IS A LEGALLY BINDING DOCUMENT, IF NOT UNDERSTOOD,
SEEK THE ADVICE OF AN ATTORNEY.

 

IN WITNESS WHEREOF, the parties have signed their names as of the date opposite
their signature.

 

SELLER: Trinity Life Insurance Company   PURCHASER: Dakota Capital Life
Insurance Company,       a corporation formed under the laws of the state of
North Dakota         /s/ Gregg Zahn     /s/ Jack H. Brier   By: Date   By: Date

  

Seller's Initials                                    Page 4 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

List of Personal Property

 

(To be attached within 7 days from the date of the Contract)

 

 

 

 

 

Seller's Initials                                    Page 5 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Legal Description of Property

 

(to be attached)

 

 

 

 

 

 

Seller's Initials                                    Page 6 Purchasers
Initials                                   

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

List of Leases and Service Contracts Addendum to

Commercial Real Estate Sale Contract

 

 

Trinity Life Insurance Company hereinafter called “Seller” and

Dakota Capital Life Insurance Company, a corporation formed under the laws of
the state of North Dakota hereinafter called “Purchaser”

 

INSPECTION OF LEASES AND CONTRACTS. Seller shall deliver to Purchaser within
three (3) days of the date of the Contract copies of the Lease and Service
Contracts (including any addendums or amendments) under which Seller has any
obligation or benefit.

 

 

1.

GS-06P-LKS51029 (Lease)

 

 

2.

GS-06P-LKS00310 (Lease)

 

 

3.

Custom Sheetmetal and Roofing (Service Provider)

 

 

4.

Johnson Controls (Service Provider)

 

 

5.

ISS (Service Provider)

 

 

6.

Thyssenkrupp (Service Provider)

 

 

7.

Better Property Management (Management Company)

 

Seller represents that this List of Leases and Service Contracts delivered by
Seller to Purchaser as above described is a complete list of all leases and
contracts (including any addendums or amendments) under which it has any
obligation or benefit. Seller represents that no tenant is entitled to any
rebate, concessions, or other benefit except as set forth in the Lease, and that
the rentals due or to become due under the Lease will not be assigned,
encumbered, or subject to liens at the close of the escrow.

 

IN WITNESS WHEREOF, said parties hereunto subscribed their names.

 

SELLER: Trinity Life Insurance Company   PURCHASER: Dakota Capital Life
Insurance Company,       a corporation formed under the laws of the state of
North Dakota                     By: Date   By: Date

 

Seller's Initials                                    Page 7 Purchasers
Initials                                   

 

 